Exhibit 10.2

 

PROMISSORY NOTE

 

$2,000,000.00

 

February 21, 2012  

 

Atlanta, Georgia

 

1.             PROMISE TO PAY.  FOR VALUE RECEIVED, the undersigned NORTHRIDGE
PARKWAY, LLC, a Georgia limited liability company (hereinafter referred to as
“Maker”), promises to pay to the order of PAUL J. A. VAN HESSEN, an individual
residing in the Netherlands (hereinafter referred to as “Payee”; Payee and any
subsequent holder of all or any part interest in this Note being hereinafter
referred to collectively as “Holder”), at the office of Payee at Frederikstraat
19C, The Hague, 2514 La Holland, The Netherlands, or at any such other place as
Holder may designate to Maker in writing from time to time, the principal sum of
TWO MILLION AND NO/100TH DOLLARS ($2,000,000.00), or so much thereof as shall be
disbursed hereunder and shall from time to time be outstanding and unpaid,
together with interest thereon at the rates hereinafter set forth, in lawful
money of the United States of America, which at the time of payment shall be
legal tender in payment of all debts and dues, public and private, such
principal and interest to be paid in the manner hereinafter provided.

 

2.             INTEREST RATE.  (a)  From and after the date hereof (until
maturity or the occurrence of a Default as hereinafter provided), interest on
the principal balance hereof outstanding from time to time shall accrue at the
rate per annum equal to twelve and no/100th  percent (12.00%).

 

(b)           Interest under this Note shall be computed on a simple interest
basis, based upon a year comprised of three-hundred sixty (360) days and the
actual number of days elapsed.

 

3.             PAYMENTS.  Payments of interest only in the amount of $20,000.00
shall be due and payable monthly, in arrears, commencing on March 21, 2012, and
continuing on the same day of each month thereafter (each a “Payment Date”) 
through and including January 21, 2013.

 

4.             MATURITY DATE.  On February 21, 2013 (the “Maturity Date”), the
entire outstanding principal balance of the indebtedness hereby evidenced,
together with all accrued but unpaid interest thereon, and all other sums due to
Holder hereunder or under the Loan Documents hereinafter defined, shall be due
and payable in full.

 

5.             PREPAYMENT.  Maker shall have the right to prepay the
indebtedness on any Payment Date, in whole, but not in part, provided, however,
that (i) Maker gives Holder written notice of Maker’s intent to prepay the
indebtedness at least ten (10) business days prior to the date Maker intends to
make such prepayment, and (ii) such prepayment is accompanied by a prepayment
premium in an amount equal to four percent (4.0%) of the outstanding principal
balance due hereunder on the date of such prepayment if such prepayment is made
during the period commencing on the date hereof and ending April 21, 2012.  The
prepayment premium due in each of the succeeding months shall be reduced by 1%
per month.  From August 21, 2012

 

--------------------------------------------------------------------------------


 

through the maturity date, the indebtedness may be prepaid in full without
payment of any prepayment premium, provided that Maker shall provide Holder ten
(10) business days prior notice of the intent to prepay the indebtedness. 
Holder shall have no obligation to accept such prepayment without the prepayment
premium.  In no event, shall any prepayment premium required herein exceed an
amount which, when added to interest accrued hereunder from the date of this
Note to the date of prepayment, is permitted under applicable usury law in the
State of Georgia.

 

6.             LATE CHARGE.  A late charge shall be due and payable in the
amount of five percent (5.0%) of the amount of any installment or payment of
interest, principal and/or other sums not paid within five (5) days of the date
on which such installment or payment was due.  Holder shall have no obligation
to accept any such delinquent installment or payment without the accompanying
late charge, and the acceptance by Holder of such delinquent installment or
payment without the accompanying late charge shall not constitute a waiver by
Holder of the right to enforce and collect such late charge.  Maker acknowledges
and agrees that the late charge herein provided is not a charge in the nature of
interest imposed for the use of money advanced under this Note; rather, the late
charge is imposed to compensate Holder for the expense, inconvenience and
economic frustration experienced by Holder as a result of Maker’s failure to
make timely payments due hereunder, and is a reasonable forecast and estimate of
Holder’s actual damages and loss on account of such delinquent payments.

 

7.             DEFAULT AND ACCELERATION.  As used herein, the term “Default”
shall mean the occurrence of any of the following events or conditions:
(a) default in any payment of principal, interest or late charge stipulated
above, or (b) the occurrence of a “Default” under and as defined in any of the
Loan Documents (as that term is hereafter described) not cured within any
applicable cure period.  Upon the occurrence of any Default, the outstanding
principal balance of the indebtedness evidenced hereby, and any other sums
advanced hereunder or under the Loan Documents, together with all accrued and
unpaid interest thereon and all unpaid late charges shall, at the option of
Holder and without notice to Maker, at once become due and payable and may be
collected forthwith, regardless of the stipulated date of maturity.  Interest
(hereinafter referred to as “Default Interest”) shall accrue on the outstanding
principal balance of this Note from the Maturity Date, or upon the occurrence of
a Default and for so long as such Default continues, regardless of whether or
not there has been an acceleration of the indebtedness evidenced hereby, at the
rate of eighteen and no/100th percent (18.00%) per annum.  All such Default
Interest shall be paid at the time of and as a condition precedent to the curing
of any Default.  Time is of the essence of this Note.  In the event this Note,
or any part thereof, is collected by or through an attorney-at-law, Maker agrees
to pay all costs of collection including, but not limited to, reasonable
attorney’s fees, actually incurred.

 

8.             WAIVERS.

 

(a)           Presentment for payment, demand, protest and notice of demand,
protest and non-payment and all other notices, except for any notices required
to be given hereunder or under any of the Loan Documents, are hereby waived by
Maker.  No failure to accelerate the debt evidenced hereby by reason of a
Default hereunder, acceptance of a past due installment, or indulgences granted
from time to time shall be construed (i) as a novation of this Note or as a
reinstatement of the indebtedness evidenced hereby or as a waiver of such right
of acceleration

 

2

--------------------------------------------------------------------------------


 

or of the right of Holder thereafter to insist upon strict compliance with the
terms of this Note, or (ii) to prevent the exercise of such right of
acceleration or any other right granted hereunder or by the laws of the State of
Georgia; and Maker hereby expressly waives the benefit of any statute or rule of
law or equity now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the foregoing.  No extension of
the time for the payment of this Note or any installment due hereunder, made by
agreement with any person now or hereafter liable for the payment of this Note,
shall operate to release, discharge, modify, change or affect the original
liability of Maker under this Note, either in whole or in part, unless Holder
agrees otherwise in writing.  This Note may not be changed orally, but only by
an agreement in writing signed by the party against whom enforcement of any
waiver, change, modification or discharge is sought.

 

(b)           Maker hereby waives and renounces for itself, its heirs,
successors and assigns, all rights to the benefit of any statute of limitations
and any moratorium, reinstatement, marshaling, forbearance, valuation, stay,
extension, redemption, appraisement, exemption and homestead now provided, or
which may hereafter be provided by the Constitution and laws of the United
States of America and of any state thereof, both as to itself and in and to all
of its property, real and personal, against the enforcement and collection of
the obligations evidenced by this Note.  Maker hereby transfers, conveys and
assigns to Holder a sufficient amount of such homestead or exemption as may be
set apart in bankruptcy, to pay this Note in full, with all costs of collection,
and does hereby direct any trustee in bankruptcy having possession of such
homestead or exemption to deliver to Holder a sufficient amount of property or
money set apart as exempt to pay the indebtedness evidenced hereby, or any
renewal thereof, and does hereby appoint Holder the attorney-in-fact for Maker
to claim any and all homestead exemptions allowed by law.

 

9.             LOAN DOCUMENTS.  The indebtedness evidenced by this Note and the
obligations created hereby are secured by a Loan Agreement, Deed to Secure Debt
and Security Agreement and Assignment of Leases, Rents and Profits, all executed
of even date herewith by and between Maker and Payee (together with all other
documents evidencing or securing or in any way relating to the indebtedness
evidenced hereby, herein referred to collectively as the “Loan Documents”).

 

10.           GOVERNING LAW.  This Note is intended as a contract under and
shall be governed by and construed and enforceable in accordance with the
substantive, and not the conflict, laws of the State of Georgia.

 

11.           DEFINITIONS.  As used herein, the terms “Maker” and “Holder” shall
be deemed to include their respective heirs, successors, legal representatives
and assigns, whether by voluntary action of the parties or by operation of law. 
In the event that more than one person, firm or entity is a Maker hereunder,
then all references to “Maker” shall be deemed to refer equally to each of said
persons, firms, or entities, all of whom shall be jointly and severally liable
for all of the obligations of Maker hereunder.

 

12.           TITLES.  The titles of sections or paragraphs herein are used for
the convenience of the parties only and neither amplify, modify or alter in any
way the provisions of this instrument.

 

3

--------------------------------------------------------------------------------


 

13.           AVOIDANCE OF USURY.  If from any circumstances whatsoever,
fulfillment of any provision of this Note or of any other instrument evidencing
or securing the indebtedness evidenced hereby, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
presently prescribed by any applicable usury statute or any other applicable
law, with regard to obligations of like character and amount, then ipso facto,
the obligation to be fulfilled shall be reduced to the limit of such validity,
so that in no event shall any exaction be possible under this Note or under any
other instrument evidencing or securing the indebtedness evidenced hereby, that
is in excess of the current limit of such validity, but such obligations shall
be fulfilled to the limit of such validity.  In determining whether or not the
rate of interest hereunder exceeds the highest lawful rate, Maker and Holder
agree and intend that all sums paid hereunder which are deemed interest for the
purposes of determining usury, shall be prorated, allocated or spread in equal
parts over the longest period of time permitted under the applicable laws of the
State of Georgia.

 

IN WITNESS WHEREOF, Maker has executed this Note under seal on the date first
above written.

 

 

 

NORTHRIDGE PARKWAY, LLC, a Georgia limited

 

 

liability company

 

 

 

 

 

 

By:

Roberts Properties Residential, L.P., a Georgia limited partnership, its sole
manager

 

 

 

 

 

 

 

By:

Roberts Realty Investors, Inc., a Georgia

 

 

 

 

corporation, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Charles R. Elliott

 

 

 

 

 

Name: Charles R. Elliott

 

 

 

 

 

Title: Chief Financial Officer and Secretary

 

 

 

 

 

 

 

 

 

 

 

  [CORPORATE SEAL]

 

4

--------------------------------------------------------------------------------

 